         Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 1 of 24



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 RICHARD BLUMENTHAL, et al.,

                      Plaintiffs,

             v.                                        Case No. 18-cv-2143 (RDM)

 U.S. NATIONAL ARCHIVES AND
 RECORDS ADMINISTRATION, et al.,

                      Defendants.


                                    JOINT STATUS REPORT

        In accordance with the Court’s October 5, 2018 and October 10, 2018 Minute Orders,

counsel for the parties, who have conferred, jointly notify the Court of the status of this matter,

and offer (in part) their joint proposal, and (in part) their respective alternative proposals regarding

further proceedings:

        1.        This action involves several Freedom of Information Act (“FOIA”) requests from

Plaintiffs (United States Senators Richard Blumenthal, Patrick Leahy, Sheldon Whitehouse, Mazie

K. Hirono, Cory A. Booker, and Kamala D. Harris) seeking records relating to Supreme Court

Justice Brett M. Kavanaugh’s time working in the White House during the Administration of

President George W. Bush. Plaintiffs, along with four other U.S. Senators, submitted two identical

requests to the National Archives and Records Administration (“NARA”) (one addressed to

NARA, one to its component the George W. Bush Presidential Library), one request to the Central

Intelligence Agency (“CIA”), and two requests to the Department of Justice (“DOJ”) (one to the

Office of Legal Counsel (“OLC”), and one to the Criminal Division) (collectively, “Defendants”).
         Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 2 of 24



        2.      Plaintiffs filed their original complaint on September 17, 2018, ECF No. 1, along

with a motion for a temporary restraining order or preliminary injunction, ECF No. 2. The original

complaint named only NARA and the CIA as defendants.

        3.      On September 21, 2018, Plaintiffs amended their complaint, adding DOJ as a

defendant, and raising claims with respect to two additional FOIA requests: one to OLC, and one

to the Criminal Division. ECF No. 9. Plaintiffs also filed a motion for a temporary restraining

order or preliminary injunction with respect to their claims against DOJ. ECF No. 10.

        4.      The Court held a status conference on the afternoon of September 21, 2018. All

parties expressed their preference that briefing be avoided, in favor of agreement upon a reasonable

schedule for processing Plaintiffs’ FOIA requests. The Court ordered the parties to meet and

confer and file a joint status report no later than September 28, 2018 at 2 p.m., which the

parties did.

        5.      As a result of the parties’ ongoing negotiations, and as the parties jointly requested,

the Court later ordered that subsequent joint status reports be filed on October 5, 2018 and on

October 10, 2018. The parties recently jointly requested (and the Court granted) a two-day

extension of the deadline for this filing, which was originally scheduled to be an October 10, 2018

joint status report.

        6.      As detailed in the prior status reports, in recent weeks, counsel have had multiple

lengthy discussions, over phone and email, regarding the current status of Plaintiffs’ requests,

Plaintiffs’ priorities and the specific sorts of records that Plaintiffs are most interested in, a

reasonable schedule for the processing of these requests, and the course of future proceedings in

this matter.




                                                  2
            Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 3 of 24



        7.        On Saturday, October 6, 2018, the Senate held a final vote with respect to

now-Justice Kavanaugh’s nomination to be an Associate Justice of the United States Supreme

Court. Justice Kavanaugh’s nomination was confirmed by the Senate, and he was sworn in shortly

thereafter.

        8.        On October 10, 2018, the parties reached agreement with respect to a schedule for

NARA’s processing of certain documents that reflect Plaintiffs’ highest priorities. The parties’

agreement with respect to Plaintiffs’ requests to NARA is as follows:

              •   On or before October 31, 2018, NARA will complete its review, processing, and
                  publication of any Presidential Records Act release notification letters, with respect
                  to the following subset of Brett M. Kavanaugh’s email documents:

                     o The four email documents, totaling twenty pages, which are already the
                       subject of an October 5, 2018 Presidential Records Act notification letter
                       (No. LM 2018-152). 1

                     o All emails to/from/cc/bcc Brett M. Kavanaugh where Manuel “Manny”
                       Miranda is included as a sender, recipient, cc, or bcc, from August of 2003
                       to April of 2004.

                     o All emails to/from/cc/bcc Brett M. Kavanaugh containing the terms
                       “Manny” or “Ledeen,” from November of 2003 to February of 2004.

              •   After the PRA consultation process is complete, NARA will then promptly release
                  to Plaintiffs any of these documents (or portions of these documents) that it is
                  permitted to release under the Presidential Records Act (subject to any applicable
                  PRA restrictions, FOIA exemptions, or constitutional privileges).

        9.        Accordingly, with respect to Plaintiffs’ requests to NARA, the parties jointly and

respectfully request that this agreed-upon schedule be adopted by the Court.




        1
           A copy of this letter is available online (https://www.archives.gov/files/foia/pra-
notifications/pdf/bush43/rn-lpgwb-2018-152.pdf), and is also attached to this joint status report as
Government’s Exhibit 1.

                                                    3
         Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 4 of 24



        10.     With respect to Plaintiffs’ other requests (to CIA, OLC, and the Criminal Division),

the parties have been unable to reach agreement. Accordingly, the parties respectfully submit their

separate proposals for further proceedings with respect to those requests.

                                       Defendants’ Position

        11.     This FOIA case should now proceed in the normal course. As a result of the recent

Senate confirmation of Justice Kavanaugh, whatever exigency once existed with respect to the

records Plaintiffs seek no longer exists. That significant change in circumstances, which took

place after the parties’ most recent status report, informs the government’s position on all of the

contested issues in this filing.

        12.     The fact that these particular FOIA plaintiffs happen to be six United States

Senators has no legal significance under either FOIA or the Presidential Records Act.

Nevertheless, Defendants had been treating this lawsuit as extraordinarily time-sensitive, in part

out of respect for Plaintiffs’ constitutional roles in the confirmation process, and the press for time

created by the Senate’s confirmation-proceeding schedule—an external pressure that was entirely

outside of NARA’s, DOJ’s, and CIA’s control. But even Plaintiffs have acknowledged in filings

with this Court what was always an obvious practical reality: the urgency of this lawsuit would

“deteriorate” after a final Senate vote on Justice Kavanaugh’s nomination. See, e.g., Pls.’ Mot. for

a Temporary Restraining Order, ECF No. 2, at 15 (“The records Plaintiffs seek possess unique

value while Judge Kavanaugh’s nomination is pending and is a subject of widespread public

debate, and that value will deteriorate when the Senate makes its decision on Judge Kavanaugh’s

nomination and the public debate ends.”). Now that the Senate has voted and Justice Kavanaugh

has been confirmed, this case no longer presents any atypical exigency or time-sensitive interest

that would distinguish it from the hundreds of FOIA matters pending before these agencies and in



                                                  4
           Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 5 of 24



this district court. Nor does Plaintiffs’ status as individual United States Senators entitle them to

preferential treatment under FOIA or the PRA.

       13.     Plaintiffs, of course, like anyone else, are free to continue their pursuit of any

statutory rights they may have under FOIA notwithstanding Justice Kavanaugh’s confirmation,

but this case should now proceed like any other FOIA case in this district (virtually all of which

are brought by plaintiffs who, just like these Plaintiffs, believe the records they seek are of

significant public import). With Justice Kavanaugh’s confirmation, (1) Plaintiffs’ motions for a

temporary restraining order or for a preliminary injunction should be denied (either as moot 2 or on

the merits 3), and (2) Plaintiffs’ requests for further expedited treatment of their requests (and this

litigation) should be rejected.

       14.     Allowing this case to proceed in the normal course would also mean that it should

come as no surprise that, at this very early stage, the parties have not yet reached reach firm

scheduling agreements with respect to every Defendant. The parties are making this filing well

before Defendants’ answer to the First Amended Complaint is due, which is typically the first step

in FOIA litigation in this district. Whatever the circumstances prior to Justice Kavanaugh’s

confirmation, there is now plainly no urgency requiring court intervention at this early stage,

before even the Amended Complaint has been answered.




       2
         Cf. Pl.’s Notice of Voluntary Dismissal, Merkley v. Trump, No. 18-cv-2226-ABJ, ECF
No. 14 (D.D.C. Oct. 6, 2018) (“Plaintiff is dismissing this action because Judge Brett Kavanaugh
has been confirmed by the United States Senate, and any claim under the Advice and Consent
Clause of the United States Constitution has been extinguished.”).
       3
       See, e.g., Lambda Legal Defense & Education Fund, Inc. v. HHS, No. 18-cv-2130-RC,
ECF No. 11 (D.D.C. Oct. 4, 2018) (denying, before final confirmation vote, plaintiff’s motion for
a temporary restraining order or for a preliminary injunction in FOIA case seeking
Kavanaugh-related records).

                                                  5
           Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 6 of 24



       15.     Even setting aside these threshold problems with Plaintiffs’ approach to this

litigation in a post-confirmation world, their concerns ring especially hollow where, as here,

Defendants have labored in good faith to move Plaintiffs’ requests along in a timely manner, and

have already provided detailed information and various forms of document-related relief to

Plaintiffs, wherever possible, on extraordinarily expedited timelines, including in advance of the

recent confirmation vote.

       16.     In particular, NARA provided unusually detailed, month-by-month, search-term-

by-search term breakdowns for a lengthy list of certain of Plaintiffs’ “priority” search terms. 4

Using this information prepared specifically for Plaintiffs by NARA, Plaintiffs were able to

release—before the confirmation vote—what they believed to be newsworthy information to the

press and the general public. 5 And when Plaintiffs, the evening of Thursday, October 4, 2018—

the night before the Senate’s cloture vote, and two days before the final confirmation vote—asked

for immediate processing of four particular documents, NARA voluntarily honored that request,

immediately reviewed the documents in question, processed them for release under both the

Presidential Records Act and under FOIA, and published a PRA notification letter on NARA’s


       4
          Those search terms came from a “Priority Tiers” document that Plaintiffs provided the
government. With respect to NARA, Plaintiffs’ original proposal included six “tiers” of searches,
totaling approximately 90 different search terms (ignoring root expanders and wild-card
characters). As to the Criminal Division, it included three tiers of searches totaling approximately
55 different search terms. As to OLC, it included six tiers of searches totaling approximately 74
different search terms. Finally, as to CIA, it included three tiers of searches totaling approximately
64 different search terms.
       5
         See, e.g., Luppe B. Luppen, Lawsuits point to large trove of unreleased Kavanaugh White
House documents, YAHOO.COM (Oct. 5, 2018 (“Democrats are particularly interested in indications
in the National Archives’ tabulations that there are a handful of undisclosed emails from Miranda
to Kavanaugh at the time that the committee aide’s misconduct came to light, in December 2003,
which they say contain the word ‘Lundell,’ the surname of the obscure staffer who conspired with
Miranda in the hacking scandal.”), available at https://www.yahoo.com/news/lawsuits-point-
large-trove-unreleased-kavanaugh-white-house-documents-202543065.html.

                                                  6
         Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 7 of 24



website the very next day. Gov’t’s Ex. 1. Although more substantial relief was not possible before

the confirmation vote—primarily because of the unavoidable reality that Plaintiffs’ requests called

for millions of pages of White House documents that have never before been reviewed for public

release—the government did everything it could, within reason and the legal requirements of the

Presidential Records Act, to accommodate Plaintiffs’ interest in prompt access to the documents

and information they prioritized.

       17.     Finally, notwithstanding the fact that the confirmation process is now over, and

notwithstanding the fact that the Senate Judiciary Committee withdrew its Special Access Request

to NARA earlier this week, see infra, ¶ 32, the parties still reached agreement, just days ago, with

respect to an extremely expedited schedule for the processing of particular NARA records that are

apparently of highest priority to Plaintiffs, with NARA committing to complete processing of those

records (and publish PRA notification letters, as appropriate) by the end of this month. That

agreement is further evidence that the government has been working diligently and in good faith—

and continues to do so even after the confirmation of Justice Kavanaugh—to get Plaintiffs the

documents and information they are most interested in on a reasonable timeline, while still

accounting for the government’s interest in orderly and fair processing of the substantial volume

of FOIA requests currently outstanding with each defendant.

       18.     For the Court’s benefit, the government offers the following additional detail with

respect to each of Plaintiffs’ requests:

                 Request to the Department of Justice – Office of Legal Counsel

       19.     Recently, counsel for the government learned that a substantial portion of the

records that Plaintiffs requested from OLC in this case had already been produced by OLC (and

posted online, available to the general public) in another FOIA litigation matter brought by the



                                                 7
           Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 8 of 24



same counsel. See generally Fix the Court v. DOJ, No. 18-cv-1620 (CKK) (D.D.C.). As a result,

the government proposed, and Plaintiffs agreed, that the set of custodians who had been identified

and agreed upon between the parties as part of the Fix the Court litigation be excluded for purposes

of this litigation, to avoid unnecessary duplication of effort.

       20.     As soon as that agreement on custodians was finalized, pursuant to its normal

process for compiling and review records of this sort in response to a FOIA request, OLC requested

from another DOJ component (the Justice Management Division (“JMD”)) the electronic records

it would need to process and review in response to Plaintiffs’ request. See Gov’t’s Ex. 2, Decl. of

Paul P. Colborn (“Colborn Decl.”) ¶¶ 12, 22.

       21.     Until JMD fulfills OLC’s request for these electronic records, OLC has only a

superficial understanding of the likely size and nature of the relevant document universe to be

processed in response to Plaintiffs’ request. “OLC will be better able to estimate the volume of

potentially responsive records and offer a proposed processing schedule once the material becomes

available from JMD for review.           Based on prior experience with similar requests and

communications with JMD, OLC currently estimates that this material will likely become available

to OLC for review no later than November 1.” Id. ¶ 22.

       22.     By phone and email, counsel for Defendants explained this process and

communicated that estimated timeline to counsel for Plaintiffs, 6 and offered to reduce to writing

(for submission to and approval by the Court) an agreement that OLC commit to working in good




       6
          Plaintiffs assert that “Defendant advised Plaintiff that obtaining these records would take
approximately two weeks.” Infra, ¶ 43. Counsel for OLC recalls offering an estimate, more than
once, that obtaining the relevant records from JMD would take “at least a few weeks” or “two or
three weeks” once OLC submitted its request to JMD, which is entirely consistent with the estimate
from OLC (“no later than November 1st”) that is now included in a sworn declaration attached to
this filing.
                                                  8
        Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 9 of 24



faith to, at a minimum, complete the initial data pull from JMD no later than November 1, 2018.

Counsel for Plaintiffs expressed dissatisfaction with this timeline, insisted upon a full-dress

processing schedule in this week’s status report, and confirmed that the parties would therefore

need to present competing proposals in this status report. Accordingly, no further negotiations

with respect to OLC have taken place since the morning of Wednesday, October 10, 2018.

       23.     As explained in detail in the Colborn Declaration, “OLC has been processing, and

continues to process, Plaintiff’s FOIA request as quickly as practicable under the circumstances,

given the nature of the request and OLC’s current FOIA burden.” Id. ¶ 24. Accordingly, OLC

requests that it be permitted to continue processing records in the normal course, and that the

meet-and-confer process be allowed to continue.

                    Request to the Department of Justice – Criminal Division

       24.     As explained in the prior status reports in this matter, the Criminal Division has

completed initial searches and provided Plaintiffs with detailed information about the volumes of

material requiring responsiveness review under potential prioritization plans. And the parties had

been discussing whether Plaintiffs’ requests might be narrowed (or priorities agreed upon) in a

way that would allow for a more expeditious and efficient response to Plaintiffs’ requests.

       25.     Until recently, these negotiations were ongoing, and had already borne some fruit.

As one example, after the Criminal Division determined that a substantial portion of its initial

search hits appeared to be non-substantive news clips (e.g., mentioning Justice Kavanaugh’s

nomination or confirmation to the D.C. Circuit), Plaintiffs expressed a willingness to exclude those

documents from further searches. The government believes that the parties were—and are—close

to reaching an agreement that could allow for the completion of processing of Plaintiffs’ highest

priority requests to the Criminal Division as early as the end of November 2018, using a universe



                                                 9
        Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 10 of 24



of document custodians that is bounded by a prior agreement that had been reached between

Plaintiffs and the Criminal Division during the administrative process. 7 Counsel for Defendants

communicated that optimism to counsel for Plaintiffs earlier this week, who, in response,

expressed dissatisfaction with the Criminal Division’s proposed timeline (asking instead that

processing of these records be completed this month rather than next month), and offered

Plaintiffs’ view that the parties would therefore need to present competing proposals in this status

report. Accordingly, no further negotiations with respect to the Criminal Division have taken place

since the morning of Wednesday, October 10, 2018.

       26.     As a general matter, the framework of the Criminal Division’s offer stands, and if

Plaintiffs are willing to return to the negotiating table, counsel for the government remains willing

to work towards reaching an agreement that would allow prompt processing of Plaintiffs’

highest-priority requests, and potential completion of that processing as early as next month. The

Criminal Division believes that the meet-and-confer process should continue. 8




       7
          Based on conversations between counsel, Plaintiffs apparently do not share the Criminal
Division’s view that such an agreement was reached during the administrative phase. But email
traffic between senior DOJ officials and Plaintiff Senator Blumenthal’s staff corroborates the
Criminal Division’s understanding. See Gov’t’s Ex. 3.
       8
           Plaintiffs assert that the Criminal Division recently “refused to accept any further
prioritization” and that the Criminal Division actually “declined” one of Plaintiffs’ offers,
“indicating that it would only prioritize the 500 pages of most interest to Plaintiffs if Plaintiffs
would waive their statutory rights to further records covered by their request.” Infra, ¶ 44. That
is inaccurate. To be sure, counsel for the government communicated that the Criminal Division
would be unable to agree to Plaintiffs’ requested terms in a status report to be filed this week, but
also emphasized his honestly held belief that the parties were close to reaching some agreement,
especially if Plaintiffs were willing to (1) recommit to the original agreement Senator Blumenthal’s
staff had already agreed to during the administrative phase, see Gov’t’s Ex. 3, and (2) accept that
completion of processing of Plaintiffs’ priority requests would likely take until some date in
November, rather than be completed at the end of October. At that point, Plaintiffs shut down any
further negotiations, and informed counsel for the government that the parties would need to file
a contested status report with respect to the Criminal Division.
                                                 10
        Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 11 of 24



                            Request to the Central Intelligence Agency

       27.     Plaintiffs did not request expedited processing in their FOIA request to the CIA.

Accordingly, searches began in earnest only the week that Plaintiffs’ TRO motion was filed, and

preliminary searches were only completed as recently as last week, on October 5, 2018. CIA is

now actively processing the records located as part of its preliminary searches. As is typical, CIA

estimates that it will take approximately one month to sort through the materials it has segregated

as a result of those initial searches. Accordingly, it would not be prudent for CIA to propose (let

alone commit to) any firm processing schedule at this time, before it has a fulsome understanding

of the document universe at issue, whether supplemental searches will be necessary, whether the

CIA is dealing with significant numbers of false hits, whether some portions of the material will

require classification review, and so on. In approximately one month, CIA will be able to have

meaningful discussions—ideally with the Plaintiffs (at least as an initial matter), but also with the

Court if necessary—about a reasonable schedule for the production of any responsive CIA records

subject to FOIA. As the Court is aware, the CIA has a significant number of other FOIA matters

(in and out of litigation), and limited resources with which to process records in each of these

matters, but endeavors to process all pending requests, in an orderly fashion, as expeditiously as

possible.

       28.     Notwithstanding these concerns, in the interest of compromise and avoiding

unnecessary judicial involvement, CIA raised the possibility that the parties could reach agreement

on (and submit to this Court for approval) a date certain for CIA to make its first production in this

matter, no later than December of 2018. Plaintiffs expressed dissatisfaction with this timeline, and

that the parties would therefore need to present competing proposals in this status report.




                                                 11
        Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 12 of 24



Accordingly, no further negotiations with respect to CIA have taken place since the morning of

Wednesday, October 10, 2018.

       29.     As a general matter, the CIA’s offer stands, and if Plaintiffs are willing to return to

the negotiating table, counsel for the government remains willing to work towards reaching an

agreement that would set a date certain for CIA’s first production at some point within the next

few months. CIA believes that it should be permitted to continue processing records in the normal

course, and that the meet-and-confer process should continue.

                  Request to the National Archives and Records Administration

       30.     Finally, with respect to Plaintiffs’ requests to NARA, as detailed above, the parties

have already reached agreement, and ask that the Court now adopt the parties’ agreed-upon

schedule.

       31.     One additional point warrants mention. Earlier in this process, Plaintiffs benefited

greatly from the fact that there was substantial overlap between their FOIA requests and a pending

Special Access Request that had been sent to NARA by the Senate Judiciary Committee in

connection with Justice Kavanaugh’s nomination process. 9 Special Access Requests to NARA

from Congress (or a congressional committee) pursuant to the Presidential Records Act, see 44

U.S.C. § 2205(2)(C), take priority over routine FOIA processing. Accordingly, the extraordinary

resources that NARA devoted toward processing documents in response to the Senate Judiciary

Committee’s Special Access Request also accrued to Plaintiffs’ benefit, as NARA had been

processing those records for both PRA restrictions and FOIA exemptions simultaneously, and


       9
        That request, reflected in a letter from Senator Grassley to the Bush Library, is available
online                                 (https://www.judiciary.senate.gov/imo/media/doc/2018-07-
27%20Grassley%20to%20General%20Mordente%20-
%20Special%20Access%20to%20Kavanaugh%20Records.pdf ), and is also attached to this filing
as Government’s Exhibit 4.

                                                 12
        Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 13 of 24



every document noticed for public release in response to the Senate’s request would also be

responsive to these particular FOIA requests.

       32.     On the evening of Tuesday, October 9, 2018, however, the Senate Judiciary

Committee withdrew its Special Access Request to NARA. 10 Accordingly, NARA is in the

process of gradually winding down the resources it has been dedicating to reviewing documents

in response to that request. At this early stage, NARA is not yet in a position to say how that

transition back to a routine-FOIA-processing posture will affect NARA’s processing of records in

response to Plaintiffs’ requests. NARA is confident, however, that it can meet the parties’

agreed-upon deadline for processing Plaintiffs’ highest-priority requests.

                                          *       *       *

       33.     For these reasons, Defendants respectfully request that (1) the Court adopt the

parties’ agreed-upon schedule with respect to Plaintiffs’ requests to NARA; (2) the Court order

the parties to continue the meet-and-confer process; and (3) that the parties be permitted to submit

another joint status report on or before November 16, 2018, at which time the parties can update

the Court as to any further progress with their negotiations and in Defendants’ responses to

Plaintiffs’ requests and, if appropriate, submit a joint proposal (or competing proposals) for a

schedule for further proceedings in this matter. 11


       10
         That letter from Senator Grassley to Mr. Gary Stern, General Counsel of the National
Archives, is available online (https://www.archives.gov/files/foia/sen.-grassley-letter-
withdrawing-access-request.pdf ) and is also attached to this filing as Government’s Exhibit 5.
       11
           Plaintiffs’ specific requests for relief (i.e., requesting specific dates and pages-per-week
or -month processing requirements), were communicated to counsel for the government for the
first time at 3:10 p.m. on the date of this filing, and thus counsel has not had the opportunity to
discuss those specific proposals with any of the defendant agencies (let alone address them here in
any detail). Nevertheless, the general concerns raised in Defendants’ section of this joint status
report demonstrate why Plaintiffs’ requests are premature and inappropriate at this early stage,
before the meet-and-confer process has been fully exhausted, and before each of the defendants
has a detailed understanding of the universe of potentially responsive records.
                                                  13
        Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 14 of 24



                                         Plaintiffs’ Position


       34.     Plaintiffs have at all times since filing this action worked to advance the

compelling public interest in the records they seek while working with Defendants to chart a fair

and realistic path toward resolution of this matter. Plaintiffs’ proactive efforts to prioritize and

narrow their requests have primed this matter for efficient and swift resolution. One defendant

has been a similarly proactive and productive partner in these efforts, and progress on that

request at this time continues fruitfully without intervention from this Court. In contrast, the two

remaining defendants have at hand (or imminently will) records ready for review and production

but inexplicably refuse to commit to proceeding with their review on a reliable schedule, or even

to commencing that review on a known date. This refusal is particularly curious given that these

Defendants have generally agreed that the volumes at issue are small, meaning that prompt

resolution of the claims against them should be within grasp. 12 These defendants identify no

barrier to commencing review immediately and proceeding at a reasonable and certain pace, and

there is no reason they should not do so. 13


12
   In their statement, Defendants focus instead on the number of search terms provided in Plaintiffs’
initial proposal. Of course, the actual burden on the agency is driven by the volume of material
that requires review, not the number of terms run in an e-discovery tool, and CIA and DOJ have
represented to Plaintiffs that they believe these volumes are not large.
13
   Defendants assert that Plaintiffs’ request for progress to continue in this matter through simple
agreement to processing schedules is effectively a request for “further expedited treatment” which
is somehow in tension with the typical approach to a FOIA case. Defendants argue that treating
this case as an ordinary FOIA matter for some reason effectively requires delaying further progress
until after an Answer to the Amended Complaint comes due. Defendants overlook one obvious
and uncontested difference between this case and a typical FOIA case: the parties have already
made significant progress defining search scopes and identifying and obtaining records for review.
Indeed, CIA and Criminal Division already have records available for review, and OLC will have
its records in hand shortly. The fact that these defendants are in a position to begin review on
agreed-upon sets of records prior to the answer deadline distinguishes this case, and the absence
of a filed answer should not preclude or delay further progress. Moreover, the requests to NARA
and DOJ have been granted expedited status under FOIA and so are entitled to processing “as soon
as practicable.” 5 U.S.C. § 552(6)(E)(iii).
                                                  14
        Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 15 of 24



       35.     Plaintiffs filed the present lawsuit against NARA and the CIA on September 17,

2018. In light of the urgency of their requests, Plaintiffs also moved for a Temporary Restraining

Order or Preliminary Injunction at the same time. On September 21, 2018—at the earliest

moment they could file—Plaintiffs amended their suit to include their claims against the

Department of Justice (“DOJ”) and moved for a Temporary Restraining Order or Preliminary

Injunction with regard to those claims.

       36.     At a status conference held on September 21, 2018, Plaintiffs advised the Court

that their goal was to reach agreement with Defendants on production schedules appropriate for

the exigency surrounding then-Judge Kavanaugh’s nomination. Plaintiffs stressed that they

would prefer for Defendants to focus their resources on conducting searches and commencing

review and that Plaintiffs were amenable to postponing briefing on the motion for injunctive

relief in favor of productive negotiations regarding the scope and timing of processing for

Plaintiffs’ requests. The parties agreed to work toward production schedules, and the Court

ordered them to file a Joint Status report within one week.

       37.     Plaintiffs have worked diligently to prioritize their requests in a manner that

would streamline Defendants’ review. Plaintiffs provided search parameters clarifying their

highest priority search parameters to Defendants on September 21, 2018. Since that time,

Plaintiffs have striven to balance the urgency of their requests with the reality that Defendants

required time to identify and obtain records and to conduct searches. Plaintiffs have twice

accommodated Defendants’ requests for additional time to gather information needed to propose

processing schedules, as reflected in Joint Status Reports filed on September 28, 2018 and on

October 5, 2018. Plaintiffs agreed to additional time in good faith and on the understanding that

Defendants would diligently take all steps required to gather information needed to propose



                                                 15
        Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 16 of 24



appropriate processing schedules, as Plaintiffs repeatedly requested, and would timely propose

such schedules.

       38.     Three weeks have elapsed since the Court held a status conference on September

21, 2018 and directed the parties to meet and confer to negotiate a path forward for Plaintiffs’

requests. Despite Plaintiffs’ timely and substantial prioritizations and accommodations, only

NARA has proposed any concrete processing schedule for any set of records.

       39.     Plaintiffs appreciate NARA’s ongoing efforts to promptly provide information

concerning the status of Plaintiffs’ requests, to respond to Plaintiffs’ inquiries with detail and

haste, and to work in good faith with Plaintiffs in resolving this matter. NARA’s cooperation has

resulted in agreement between the parties as to prioritization of Plaintiffs’ requests and a

concrete schedule for processing the highest priority records, and it has instilled in Plaintiffs

confidence that ongoing negotiations will be fruitful. To be clear, NARA’s cooperative efforts in

this matter do not absolve CIA, OLC, and the Criminal Division of their obligations to respond

to Plaintiffs’ FOIA requests in a reasonable manner. Indeed, NARA’s conduct in this litigation

serves to underscore the failure of the remaining Defendants to do the bare minimum in a FOIA

case, as described in greater detail below. 14

       40.     After three weeks of delay, CIA, OLC, and the Criminal Division now seek to

delay progress indefinitely by claiming that the conclusion of Justice Kavanaugh’s confirmation




14
   Defendants, for example, claim that they “have already provided detailed information and
various forms of document-related relief to Plaintiffs, wherever possible, on extraordinarily
expedited timelines, including in advance of the recent confirmation vote.” Supra ¶ 15. To be clear,
it is NARA alone who has “provided detailed information and [] document-related relief to
Plaintiffs.” Now more than a month after they filed their Complaint and Motion, Plaintiffs still
await detailed information from the remaining Defendants (in particular, from CIA), and to
Plaintiffs’ knowledge, NARA is the only Defendant who has taken steps toward producing
documents responsive to Plaintiffs’ requests.
                                                  16
        Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 17 of 24



removes all urgency from Plaintiffs’ requests and relieves Defendants of their obligations to

commit to a reasonable processing schedule at this time. In taking this position, these Defendants

ignore the public debate still roiling over Justice Kavanaugh’s elevation to the Supreme Court

and seek to discard all progress the parties have made in this matter, effectively relying on their

own delay to defeat Plaintiffs’ request for injunctive relief. Justice Kavanaugh’s confirmation

process—including its truncated nature, misleading statements made by the nominee, and

more—has left much of the nation troubled, significantly undermining public confidence in the

Supreme Court. The records Plaintiff seeks are directly relevant to these issues and making this

information available while this national debate continues—and while media interest remains

high—provides a singular opportunity to address the concerns of Plaintiffs and the public. While

the conclusion of the confirmation process presents a meaningful change in circumstances since

the initiation of this suit, Defendants are mistaken that no urgency remains. 15 Plaintiffs are

prepared to agree to processing schedules that account for the changed circumstances while also

recognizing the ongoing and urgent public need for the records they seek.

       41.     Moreover, CIA, OLC, and the Criminal Division are well positioned after the

parties’ conferrals over the last three weeks to commence processing immediately and begin

rolling productions shortly. All of the Defendants either have records available for review



15
  Defendants are correct that Plaintiffs acknowledged in seeking injunctive relief that the “value
[of the information in the records] will deteriorate when the Senate makes its decision on Judge
Kavanaugh’s nomination and the public debate ends.” Pls.’ Mot. for a Temporary Restraining
Order, ECF No. 2, at 15 (emphasis added). Plaintiffs do not contest that the conclusion of the
confirmation process affects the urgency of the requests and the specific pace at which Defendants’
review of the records they have identified should proceed. However, Plaintiffs never asserted, nor
do they agree, that all urgency hinged on a pending nomination. Urgency arose also from an intense
public debate on a question of monumental public importance and affecting public confidence in
the integrity of all three branches of the federal government. That debate continues and has, in fact,
expanded to encompass a disturbing breadth and depth of public concerns about the integrity and
legitimacy of the Supreme Court and the confirmation process in the Senate.
                                                 17
        Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 18 of 24



beginning immediately or have submitted searches and expect to have records available for

review soon. NARA has agreed to an initial processing schedule for Plaintiff’s highest priority

records, and the parties are optimistic that they will be able to work together to refine searches

and agree to a processing schedule for further tiers of high-priority records. In sharp contrast,

CIA, OLC, and the Criminal Division refuse to commit to any concrete timeline for processing

the potentially responsive records they have already identified, even though none believe that the

volume of material requiring review is high, and agreement on a reasonable processing timeline

now is likely to lead to swift resolution of this matter. The specific status of discussions with

regard to each of these requests follow.

       42.     CIA: Plaintiffs understand that CIA has completed its preliminary searches, and

Plaintiffs are not aware of any reason that CIA cannot begin review of this material at this time

and produce an initial set of non-exempt, responsive records (or portions thereof) within one

month, followed by monthly rolling productions. Yet CIA has refused to make any commitments

regarding when it will begin reviewing potentially responsive records, the rate at which it will

process records, or when it will make an initial production. CIA has only been willing to agree to

an “aspirational” initial production at the end of 2018—nearly four months after commencement

of this lawsuit. Plaintiffs are not asking for CIA to commit to a date to complete its productions,

and CIA has not provided any reason why, having completed its initial searches, it cannot

commit to a schedule for promptly processing the results and producing records.

       43.     OLC: Plaintiffs have consented to remove certain custodians from the scope of

OLC’s searches and understand that OLC has now requested the remaining records from the




                                                 18
        Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 19 of 24



Department of Justice’s Justice Management Division (“JMD”). 16 On October 4, 2018,

Defendant advised Plaintiff that obtaining these records would take approximately two weeks.

On October 10, 2018, OLC revised this estimate to state that it might not have the records until

the end of October and that it would not commit to a processing schedule until it had received the

records. 17 Again, given that Plaintiffs are not requesting a commitment for a date to complete

production but only for an initial production and processing rate, OLC has provided no credible

reason that the parties cannot agree to a schedule now, with review to commence promptly upon

OLC’s receipt of requested records from JMD.

       44.     Criminal Division: Defendants’ statement mischaracterizes the discussions

between the Criminal Division and Plaintiffs in their efforts to prioritize records for review, in

that it omits the critical fact that Criminal Division refused to accept any further prioritization

from Plaintiffs and demanded substantial narrowing of an already small universe of potentially

responsive records in exchange for any certainty regarding a production schedule. Plaintiffs

understand that the Criminal Division has completed searches based first on priorities



16
   On October 2, 2018, Plaintiffs agreed to exclude a set of custodians who had been identified and
agreed upon in separate litigation (initiated by Plaintiff Fix the Court) for purposes of the present
litigation, as Defendants note. See supra ¶ 19. Defendants also note that Plaintiffs’ counsel also
represent Fix the Court. As an initial matter, the overlap in counsel is irrelevant to OLC’s
processing schedule in this matter. Moreover, instead of agreeing to exclude the overlapping
custodians altogether, Plaintiffs could have asked that OLC simply reproduce any documents
produced in the Fix the Court litigation. Either way, the overlap has resulted in no additional
burden to OLC.
17
   Notably, in contrast to the circumstances here, in the Fix the Court litigation, OLC apparently
had no trouble obtaining the documents in question within two weeks of the Complaint being filed
(and indeed within just one week of Plaintiff filing a Motion for Preliminary Injunction). In that
matter, Plaintiff’s complaint was filed on July 10, 2017, its motion for injunctive relief was filed
on July 16, 2018. By July 24, 2018, OLC reported to the Court the number of potentially
responsive documents that had been identified, and proposed a processing rate of 400 documents
per week, with an initial production to be made no later than August 3, 2018. See Joint Status
Report, Fix the Court v. U.S. Dep’t of Justice, No. 18-cv-1620 (CKK), ECF No. 14 (July 24, 2018
D.D.C.).
                                                  19
        Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 20 of 24



communicated by Plaintiffs prior to this litigation and based on further priorities communicated

via counsel on September 21, 2018. Plaintiffs requested that Criminal Division focus first on a

subset of high-priority records reflecting both sets of prioritization parameters, which Plaintiffs

understand to consist of approximately 500 pages, and then proceed to process the remaining

pages identified based on the pre-litigation communications (a set of records which Plaintiffs

understand to be on the order of 2000 pages). 18 The Criminal Division declined this request,

indicating that it would only prioritize the 500 pages of most interest to Plaintiffs if Plaintiffs

would waive their statutory rights to further records covered by their request. Although Plaintiffs

were not inclined to waive their entitlements under FOIA, they indicated by email on October 4,

2018 that they would consider narrowing their request to the approximately 500 highest priority

pages—substantially reducing the burden on the Criminal Division by cutting the volume for

review to between one-quarter and one-half of the initial results—if the Criminal Division would

in exchange commit to produce this small set of records by the end of October (approximately

one month from the date Plaintiff’s made this proposal). The Criminal Division declined this

offer via counsel on a phone call held October 10, 2018, electing instead to review the full larger

set of records, and has so far declined to propose any processing schedule or dates for initial or

rolling productions for results of its completed searches.

       45.     Finally, Plaintiffs have been clear from the beginning of this litigation that they

sought workable production schedules appropriate to the urgency of public debate surrounding

then-Judge Kavanaugh. Plaintiffs have repeatedly sought processing schedules from Defendants




18
   Defendant also asked Plaintiffs on October 4, 2018 to exclude newsletters, news clips, and
similar records from their review, and Plaintiff agreed that day to do so to the extent that such
records were not forwarded adding substantive content. Plaintiffs understand from discussion with
Defendant that this agreement cut the volume of the highest priority record set in half.
                                                  20
        Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 21 of 24



through phone calls and emails, and Plaintiffs have agreed in good faith to Defendants’ requests

for additional time to gather information purportedly necessary to propose such schedules. As

recently as October 4, 2018, Plaintiffs accommodated a request from Defendants to file a Joint

Status Report requesting more time for the parties to meet and confer, and Plaintiffs made clear

that this accommodation was contingent on the expectation that the parties would submit a Joint

Status Report on October 10, 2018 setting forth the processing schedule Plaintiffs had expected

to submit in the parties’ September 28, 2018 Joint Status Report. In good faith, Plaintiffs

provided by email on the evening of October 4, 2018 all information they had agreed to provide

during a telephonic conference earlier that day, including an agreement to exclude certain

records from the Criminal Division’s review. That email also reiterated Plaintiffs’ expectation, as

expressed on the phone call earlier in the day and on other occasions, that the next Joint Status

Report would memorialize a specific processing schedule for each request and agency. At that

time, all parties were aware that a vote on then-Judge Kavanaugh’s confirmation was likely to

occur over the weekend. Yet, while Defendants indicated that that vote could impact the speed

at which records would be processed, at no time did they signal it would affect their willingness

to agree to a reasonable processing schedule and a timeframe for initial productions. Plaintiffs

accommodated Defendants’ request for additional time in good faith and would not have done so

had they known that Defendants would again decline to propose or commit to processing

schedules and would in fact point to the vote as relieving them of any duty to do so.

       46.     For all the reasons stated above, allowing Defendants to continue to defer

agreement to a processing schedule would unduly penalize Plaintiffs for their good faith efforts

to resolve this matter without further Court intervention. It would also reward Defendants for

delay. At this time, Defendants have provided no plausible reason that review of the records they



                                                21
        Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 22 of 24



have already identified and obtained (or will imminently obtain) cannot begin immediately and

proceed at a reasonable rate. Defendants are wrong to suggest that the confirmation vote has

stripped Plaintiffs’ requests of all urgency. But even if they were correct, Plaintiffs seek nothing

more than basic relief common in the most routine FOIA case: a concrete and efficient schedule

for processing a relatively small universe of identified records that may be responsive to a

handful of FOIA requests. Defendants offer no credible reason that they cannot commit to such a

schedule or begin review now. 19

       47.      Plaintiffs therefore respectfully request that the Court order the following

schedule:

       •     NARA will process the top-priority records agreed upon by the parties and issue any

             required Presidential Records Act notices regarding those records by October 31,

             2018.

       •     NARA and Plaintiffs will continue to meet and confer regarding a scope and schedule

             for further processing and production.

       •     CIA and Criminal Division will immediately begin reviewing records potentially

             responsive to Plaintiffs’ requests. CIA and Criminal Division will process at least 750

             pages of potentially responsive material per month until review is complete.




19
  The handful of complications Defendants do point to, such as the possibility of false hits, can be
addressed through the meet-and-confer process, in which Plaintiffs are amenable to working with
Defendants to make processing more efficient. But the possibility that review will be able to
proceed faster than the agencies anticipate today is no impediment to establishing a minimum
processing rate at this time. Similarly, if supplemental searches are necessary, there is no barrier
to proceeding with review of those records at the same pace at the conclusion of this phase of
review or to negotiating an appropriate date for commencing review of those records if additional
time is required to complete those supplemental searches.
                                                 22
       Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 23 of 24



       •     OLC will begin reviewing records potentially responsive to Plaintiffs’ requests

             immediately upon receipt of records from JMD and will process at least 175 pages

             per week between that date and November 9, 2018 and 750 pages per month

             thereafter.

       •     CIA, OLC, and Criminal Division will each make an initial production of responsive,

             non-exempt material not later than November 9, 2018.

       •     The parties will report on their progress in a Joint Status Report not later than

             November 15, 2018.

       48.       Plaintiffs are available for a status conference the week of October 15, 2018,

should the Court believe one would be useful.




                                                  23
Case 1:18-cv-02143-RDM Document 19 Filed 10/12/18 Page 24 of 24



Dated: October 12, 2018            Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   ELIZABETH J. SHAPIRO
                                   Deputy Director, Federal Programs Branch

                                   /s/ Stephen M. Pezzi
                                   STEPHEN M. PEZZI (D.C. Bar No. 995500)
                                   Trial Attorney
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   20 Massachusetts Avenue NW
                                   Washington, DC 20530
                                   Phone: (202) 305-8576
                                   Fax: (202) 616-8470
                                   Email: stephen.pezzi@usdoj.gov

                                   Attorneys for Defendants




                                   /s/ Elizabeth France
                                   Elizabeth France, D.C. Bar #999851
                                   AMERICAN OVERSIGHT
                                   1030 15th Street NW, B255
                                   Washington, DC 20005
                                   (202) 897-2465
                                   beth.france@americanoversight.org

                                   Counsel for Plaintiff




                              24
